—In a claim to recover damages for the appropriation of real property, the claimants appeal from an order of the Court of Claims (Silverman, J.), dated July 29, 1998, which granted the defendant’s motion to dismiss the proceeding.
Ordered that the order is affirmed, with costs.
EDPL 303 provides, in relevant part, that “[t]he condemnor shall establish an amount which it believes to represent just compensation for the real property to be acquired [and] [t]he condemnor shall make a written offer to acquire the property for one hundred per centum of the valuation.” However, EDPL 304 states that a condemnee may accept the offer as payment in full (see, EDPL 304 [A] [2]), or reject the offer as payment in full and elect to accept the offer as an advance payment, thereby reserving the right to claim additional compensation (see, EDPL 304 [A] [3]).
Contrary to the claimants’ assertion, the “Agreement of *389Adjustment” is a binding agreement as to the amount of their compensation (see, Menna v State of New York, 10 AD2d 753, affd 12 NY2d 956). Since the Agreement of Adjustment reflects that the claimants accepted the defendant’s offer as payment in full, the Court of Claims properly granted the defendant’s motion to dismiss. Goldstein, J. P., Florio, Luciano and H. Miller, JJ., concur.